DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on September 09, 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 09, 2021 is being considered by the examiner. 


Reason for Allowance

Claims 116-142 are allowable.
The following is an examiner’s statement of reasons for allowance:

As to claims 116-142, are allowed for the same reason/s as stated in the Notice of Allowability Office Action mailed on June 10, 2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are to show the state of art.

U.S. Patent No. 5,267,323 to Kimura, discloses a voice-operated remote control system for use with an information reproducing device which reproduces sound through acoustic radiating means at an adjustable sound pressure level, said voice-operated remote control system comprising: a transmitter for converting a voice command into a remote control signal and transmitting the remote control signal; and a receiver, adapted to be associated with the information reproducing device, for receiving the remote control signal, decoding the remote control signal into a control command, and supplying the control command to the information reproducing device; said transmitter having detecting means for detecting whether a voice command is to be applied thereto and producing a detected signal, and mute control means for lowering the sound pressure level of the sound reproduced by the information reproducing device Figures 4-8 and described in Column 1, lines 5-33, Column 1, line 59 - Column 2, line 4, Column 7, line 17 – Column 8, line 55, Column 9, line 51- Column 10, line 9 and claim 1)

U.S. Patent No. 6,069,567 to Zawilski, discloses a remote control unit arranged to control an audio-generating apparatus comprising: a microphone; a memory; a user-interface for generating user commands; a processor-based circuit, including an audio signal processor configured and arranged to respond to a first user command by programming the memory with apparatus-setting data corresponding to an audio state of the audio-generating apparatus, and, the audio state captured by the processor-based circuit via the microphone, to respond to a second user command by recalling the apparatus-setting data from memory; and a transmitter circuit, responsive to the processor-based circuit, configured and arranged to send control signals for resetting the audio-generating apparatus in the audio state corresponding to the apparatus-setting data (Figures 1-4 and described in Column 2, line 57 - Column 3, line 34, column 3, lines 33-61, Column 4, lines 8-40, Column 5, lines 9-30 and claim 1).

U.S. Publication No. 2008/0278635 A1 of Hardacker et al., discloses, handheld wireless device for controlling an electronic device. Ambient noise is automatically detected using a microphone and user preference parameters (e.g., volume) are adjusted, compensating for the detected noise. Plurality of signals are sent and received, operable to determine the location of the remote control, thereby operable to Figures 1-6 and described in Abstract and Paragraphs 0035, 0048-0050, and 0090).

U.S. Publication No. 2008/0082326 A1 of Venkataraman et al., discloses a method and apparatus for active noise cancellation. In one embodiment, a method for recognizing user speech in an audio signal received by a media system (where the audio signal includes user speech and ambient audio output produced by the media system and/or other devices) includes canceling portions of the audio signal associated with the ambient audio output and applying speech recognition processing to an uncancelled remainder of the audio signal.

U.S. Publication No 2008/0172221 A1 of Jacoby et al., discloses a device that emits audio (such as a home entertainment or audio-video playback system) includes, among any number of components, one or more speakers that project sound into the environment. This sound radiates outward from the device, gets absorbed and/or reflected by the objects and walls within the space. Reflections from all of the objects 

U.S. Publication No. 2013/0197917 A1 of Dong et al., discloses methods and systems are provided for utilizing audio commands onboard an aircraft. A method comprises identifying a flight phase for the aircraft, resulting in an identified flight phase, receiving an audio input, resulting in received audio input, filtering the received audio input in a manner that is influenced by the identified flight phase for the aircraft, resulting in filtered audio input, and validating the filtered audio input as a first voice command of a first plurality of possible voice commands comprises an avionics system onboard the aircraft, an audio input device onboard the aircraft capable of receiving audio input, a data storage element comprising a first plurality of possible voice commands, and a processing system coupled to the avionics system, the audio input device, and the data storage element. The processing system is configured to identify a flight phase for the aircraft, resulting in an identified flight phase, filter the audio input based on the identified flight phase, resulting in filtered audio input, recognize the filtered audio input 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562.  The examiner can normally be reached on Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SISAY YACOB/					 September 11, 2021           Primary Examiner, Art Unit 2685